DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-3, 5, 7-8, 10, 12-13, 15, 27, 29-30, 32-35, is/are filed on 2/11/2020 are currently pending. Claim(s) 1-3, 5, 7-8, 10, 12-13, 15, 27, 29-30, 32-35 is/are rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-8, 10, 12-13, 15, 27, 29-30, 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-38 of U.S. Patent No. 10589198. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-3, 5, 7-8, 10, 12-13, 15, 27, 29-30, 32-35 from the instant application broadly overlap the limitations claimed in the ‘198 patent.
Claim Objections
Claim(s) 32 is/are objected to because of the following informalities:  
Claim 32, “less that” should read “less than”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 32-33 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 32 recites the limitation “The filter of claim 1, mounted within a receiver of a disposable filter flask having an average filter pore size at least 50% less that an average pore size of the filter element.” It is unclear what has an average filter pore size of at least 50%. Is it the filter of claim 1? The disposable filter flask? The receiver? Further, it is not clear if a filter flask contains a separate filter? The claim is ambiguous and therefore indefinite. 
Claim(s) 33 recites the limitation “the filter device reservoir.” There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 5, 7, 10, 12, 27, 33-35 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Spearman (US 5916435 A).

    PNG
    media_image1.png
    666
    313
    media_image1.png
    Greyscale

	Regarding claim 1, Spearman teaches a filter device comprising: a filter element (43) surrounding a central axis and comprising a top end, a bottom end,  an external filter surface, an internal filter surface, and an internal space between the central axis and internal surface;  and, a flow director (60 – concave portion) impermeable to liquids and comprising a top end and a bottom end and positioned within the internal space; wherein the filter element is closer to the central axis at its bottom end than at its top end, and configured to provide more internal space cross-section between the filter and flow director at the top end of the filter than at the bottom end of the filter (C4/1-C7/30) (fig. 4).
Regarding claim 2, Spearman teaches the filter is a pleated filter (abs).
Regarding claim 3, Spearman teaches wherein the filter is conical, or splayed outward toward the top (fig. 4).

Regarding claim 7, Spearman teaches a shoulder flange (61) extending radially out from the filter top end in a plane perpendicular to the central axis (fig. 4).
Regarding claim 10, Spearman teaches a bottom end of the flow director comprises a lateral flange (42 – vertical extending flange) extending out radially, which flange comprises a top surface in sealing contact with the filter bottom end (fig. 3).
Regarding claim 12, the reference teaches it’s placed within housing; vacuum filter apparatus is intended use (C4/1-C7/30).
Regarding claim 27, Spearman teaches a vertical cross-section through the flow director tapers in from bottom to top (fig. 4).
Regarding claim 33, Spearman teaches a prefilter (49) element extending across the filter device reservoir positioned to prefilter sample before it contacts the filter element (fig. 3).
Regarding claim 34, Spearman teaches the device is configured so that a sample liquid applied to the flow director top end wets the filter top end (intended use; the reference teaches the claimed details thereby would be capable) (fig. 3).
Regarding claim 35, Spearman teaches the flow director contacts the filter element at most only at the filter bottom end (fig. 3).
Claim(s) 1-3, 5, 7, 10, 12, 15, 27, 34-35 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Molina (US 4932987A).

    PNG
    media_image2.png
    339
    281
    media_image2.png
    Greyscale

Regarding claim 1, Molina teaches a filter device comprising: a filter element (32) surrounding a central axis and comprising a top end (i.e. 34 as a reference), a bottom end (i.e. 30 as a reference), an external filter surface (outer surface), an internal filter surface (interior surface), and an internal space between the central axis and internal surface; and, a flow director (28) impermeable to liquids and comprising a top end (end facing 36) and a bottom end (end facing 20) and positioned within the internal space; wherein the filter element is closer to the central axis at its bottom end than at its top end, and configured to provide more internal space cross-section between the filter and flow director at the top end of the filter than at the bottom end of the filter (C2/45-C5/20) (figs. 1-7).
Regarding claim 2, Molina teaches the filter is a pleated filter (C2/5-15).
Regarding claim 3, Molina teaches the filter is conical, or splayed outward toward the top (fig. 1).
Regarding claim 5, Molina teaches the flow director has a parabolic cross-section in a plane through the central axis (concave, parabolic, figs. 1). 

Regarding claim 10, Molina teaches a bottom end of the flow director comprises a lateral flange (30) extending out radially, which flange comprises a top surface in sealing contact with the filter bottom end (fig. 1).
Regarding claim 12, Molina teaches positioned in a reservoir of a vacuum filter apparatus; the reference teaches it’s placed within housing (12); vaccum filter apparatus is intended use (C3/1-C5/20).
Regarding claim 15, Molina teaches the flow director is mounted within the inner space and comprises a smaller cross-section at the flow director top end than a cross-section at the flow director bottom end (fig. 1).
Regarding claim 27, Molina teaches a vertical cross-section through the flow director tapers in from bottom to top (fig. 1).
Regarding claim 34, Molina teaches the claimed details thereby would be capable a sample liquid applied to the flow director top end wetting the filter top end (intended use).
Regarding claim 35, Molina teaches the flow director contacts the filter element at most only at the filter bottom end (fig. 1).

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as obvious over Spearman (US 5916435 A). 
Regarding claim 29, Spearman does not teach a radial distance between the flow director top end and the filter is at least two times a radial distance between the flow director bottom end and the filter. Absent any unexpected results, it would have been obvious to one of ordinary skill in the art to change the size of the flow director in order to better control the fluid flow through the filter it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).
Regarding claim 30, Spearman does not teach the top end of the flow director is at least 0.5 inch below the filter top end, and the bottom end of the flow director is not more than 0.25 inch from the filter bottom end. Absent any unexpected results, it would have been obvious to one of ordinary skill in the art to change the size of the flow director in order to better control the fluid flow through the filter it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).
Claim(s) 13, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molina (US 4932987A) in view of Reeder (US 4964984 A).
Regarding claim 13, Molina does not teach a central sleeve shaped to fit into an interior space between the filter element and the flow director, whereby positioning the sleeve into the interior space displaces sample up to provide improved contact with the filter element. However, the use of a central sleeve in and around a filter element is very common. Reeder teaches a similar filter used in blood filtration (abs). The reference teaches a filter element (34) that is surrounded by an inner (i.e. central sleeve) and an outer screen (40, fig. 2). Reeder teaches such screen provides additional filtration for removal of unwanted material and provides support to the filter medium. Therefore it would have been obvious to one of ordinary skill to have used the teachings of Reeder in Molina for the aforesaid advantage.
Regarding claim 33, Molina does not teach prefilter element extending across the filter device reservoir positioned to prefilter sample before it contacts the filter element. Reeder teaches a similar filter used in blood filtration (abs). The reference teaches a filter element (34) that is surrounded by an inner (i.e. central sleeve) and an outer screen (40, fig. 2). Reeder teaches such an upstream screen provides additional filtration for removal of unwanted material and provides support to the filter medium. Therefore it would have been obvious to one of ordinary skill to have used the teachings of Reeder in Molina for the aforesaid advantage.
Claim(s) 8, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molina (US 4932987A) in view of Kane (US 20080290040 A1).


    PNG
    media_image3.png
    718
    399
    media_image3.png
    Greyscale

Regarding claim 8, Molina does not teach the concept having a reservoir is positioned above the filter top end and hermetically sealed to the filter top end. However, such concept is readily known in the filtration art. Kane teaches from fig. 1, that an inlet and outlet reservoirs are provided to capture and hold fluid during the filtration process [0003-0005]. It would have been obvious to one of ordinary skill to have used the teachings of Kane in Molina for purpose of storing fluids used in filtration. 
Regarding claim 32, Molina  does not teach the filter is mounted in a receiver of a disposable filter flask having an average filter pore size at least 50% less that an average pore size of the filter element. Kane teaches from fig. 1, that an inlet and outlet reservoirs (flasks) where the filter (12) is mounted, the flasks allow to capture and hold fluid during the filtration process [0003-0005]. It would have been obvious to one of ordinary skill to have used the teachings of Kane in Molina for purpose of storing fluids used in filtration. As to the pore size, it would have been obvious to one of ordinary skill in the art to change the pore size of the filter element in order to better capture different sizes of particles, it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. .
Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molina (US 4932987A) in view of Reeder (US 4964984 A).
Regarding claim 29, Molina may not explicitly teach a radial distance between the flow director top end and the filter is at least two times a radial distance between the flow director bottom end and the filter, however one can argue from fig. 1 it does appear to be the case. Alternatively, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to change the size of the flow director in order to better control the fluid flow through the filter it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).
Regarding claim 30, Molina does not teach the top end of the flow director is at least 0.5 inch below the filter top end, and the bottom end of the flow director is not more than 0.25 inch from the filter bottom end. Absent any unexpected results, it would have been obvious to one of ordinary skill in the art to change the size of the flow director in order to better control the fluid flow through the filter it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).
***

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.